Decree unanimously modified, on the law and on the facts, to the extent of deleting the first and second decretal paragraphs, and otherwise affirmed, without costs or disbursements to any party. Aetual intent to defraud is absent and since, as stipulated, decedent remained solvent after the questioned transfers, it is difficult to see on what basis they can be attacked. Accordingly, the imposition of personal liability on decedent’s transferee and executrix is improper. In other respects criticized the decree has our approval.
Concur — Botein, P. J., Rabin, McNally and Steuer, JJ.